Cuyahoga App. No.' 72754. This cause is pending as an appeal from the Court of Appeals for Cuyahoga County. Upon consideration of appellees’ motion to strike appellant’s motion for reconsideration,
IT IS ORDERED by the court, sua sponte, that this court’s entry, filed February 17, 1999, *1436granting appellant’s motion for reconsideration and allowing the appeal, is vacated.
IT IS FURTHER ORDERED by the court that appellees’ motion to strike appellant’s motion for reconsideration is denied.
IT IS FURTHER ORDERED by the court, sua sponte, that appellees may file a response to appellant’s motion for reconsideration within ten days of the date of this entry.
Resnick and Pfeifer, JJ., dissent.